Citation Nr: 0526678	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 1996, 
for assignment of a 60 percent rating for chronic low back 
strain, with muscle spasm, bilateral sacroiliitis, arthritis, 
and ankylosing spondylitis based on clear and unmistakable 
error in rating activity beginning in January 1982.  

2.  Entitlement to an effective date prior to July 15, 1996, 
for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability based on clear and unmistakable error in rating 
activity beginning in January 1982.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board Remanded this case in October 2003 for additional 
action.  The case is now before the Board for final appellate 
consideration.  

The Board calls to the RO's attention the veteran's 
representative's comments in August 2005 concerning a claim 
for an increased rating for the veteran's service-connected 
back disability.  


FINDINGS OF FACT

1.  RO decisions in January 1982, January 1985, August 1990, 
January 1991, and August 1991 denied a rating greater than 20 
percent for the veteran's service-connected back disability.  
The veteran was notified of each of those decisions and did 
not appeal.  

2.  A decision in July 1992 increased the rating to 40 
percent and an August 1994 decision denied an increased 
rating.  The veteran was also notified of those decisions and 
did not appeal.  

3.  A rating decision in September 1997 assigned an effective 
date of July 15, 1996, for a 60 percent rating for chronic 
low back strain, with muscle spasm, bilateral sacroiliitis, 
arthritis, and ankylosing spondylitis.  The veteran was 
notified of that decision and did not appeal.  

4.  The above RO decisions did not contain any kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error; the rating decisions constituted 
valid exercises in rating judgment and interpretation of the 
evidence of record.

5.  A rating decision in September 1997 assigned an effective 
date of July 15, 1996, for a total disability rating based on 
individual unemployability.  The veteran was notified of that 
decision and did not appeal.  

6.  The September 1997 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decisions constituted valid exercises in rating judgment and 
interpretation of the evidence of record.


CONCLUSIONS OF LAW

1.  A rating decision in September 1997 that assigned an 
effective date of July 15, 1996, for a 60 percent rating for 
chronic low back strain, with muscle spasm, bilateral 
sacroiliitis, arthritis, and ankylosing spondylitis was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 1155, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 20.302, 
20.1103 (2004).  

2.  A rating decision in September 1997 that assigned an 
effective date of July 15, 1996, for a total disability 
rating based on individual unemployability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 1155, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.105, 4.15, 4.16, 20.302, 20.1103 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error (CUE).  Therefore, 
discussion of the VCAA provisions in this case is not 
appropriate.    

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In this case, RO decisions in January 1982, January 1985, 
August 1990, January 1991, and August 1991 denied a rating 
greater than 20 percent for the veteran's service-connected 
back disability.  The veteran was notified of each of those 
decisions and did not appeal.  A decision in July 1992 
increased the rating to 40 percent and an August 1994 
decision denied an increased rating.  The veteran was also 
notified of those decisions and did not appeal.  

Finally, a January 1997 rating decision denied an increased 
rating for the veteran's service-connected back disability.  
A rating decision in September 1997 increased the rating for 
the disability to 60 percent disabling and also assigned a 
total disability rating based on individual unemployability, 
both ratings effective from July 24, 1996, the date of 
receipt of a letter from the veteran.  The veteran was 
notified of that decision and did not file a notice of 
disagreement with the assigned effective dates within one 
year of that notice.  

In September 2000, communication was received from the 
veteran that was construed as requesting an earlier effective 
for the 60 percent rating and for the total disability rating 
based on individual unemployability.  A rating decision in 
October 2000 initially denied an effective date prior to July 
24, 1996, for the two ratings.  The veteran appealed.  A 
statement of the case in October 2001 notified the veteran 
that, because he had not timely appealed the effective dates 
assigned by the September 1997 rating decision, that decision 
was final and advised him of the requirement to allege 
specific errors of fact or law in order to establish CUE.  

A December 2001 rating decision determined that the previous 
assignment of July 24, 1996, as the effective date for the 60 
percent rating and for the total disability rating based on 
individual unemployability was clearly and unmistakably 
erroneous.  The decision pointed to receipt of another letter 
from the veteran on July 15, 1996, and concluded that that 
date was the proper effective date for the two ratings.  In 
January 2002, the veteran wrote that he was claiming CUE in 
the rating decision in January 1997 "assigning a date of 
July 24, 1996."  As set forth above, it was the September 
1997 rating decision that assigned that effective date for 
the ratings.  

The Board Remanded the case in October 2003, inter alia, for 
the veteran to clarify which rating decision(s) he was 
alleging contained CUE.  The RO requested that information 
from him, but he did not respond.  

The Board notes that the veteran's allegations of CUE have 
been non-specific, contending in his notice of disagreement 
that his back disability was as bad in 1989 as it was when 
the 60 percent rating and total disability rating based on 
individual unemployability were assigned.  In his January 
2002 claim for an earlier effective date, he requested that 
VA "review the [compensation and pension] examination 
performed in 1994 and all VAMC medicals from 1980 to 1990, to 
include x-rays.  They will show that my condition warrented 
[sic] the earlier date."  Further, he is apparently confused 
as to the effective date currently in effect and has ignored 
the fact that it was the September 1997 rating decision that 
assigned July 15, 1996, as the proper effective date.  
Significantly, the veteran's local representative contacted 
him in July 2002 to discuss the proper action in this case, 
but he reportedly refused even to discuss the above 
confusion.  The representative stated that the veteran was 
apparently "trying to get the VA to consider a CUE in one of 
the rating decisions back in the 80s."  

As noted above, there is a presumption of validity to 
otherwise final decisions.  Moreover, in a CUE claim, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  In addition, for a claim of 
CUE to be reasonably raised, the claimant must provide some 
degree of specificity as to what the error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the error would 
have manifestly changed the outcome at the time it was made.  
Finally, the Board may consider only the evidence that was of 
record and the law that was in effect at the time of the 
prior decision in determining whether that decision was 
clearly and unmistakably erroneous.  

Even considering the veteran's comments broadly (contrary to 
the Federal Circuit's holding in Bustos), it is clear that he 
is not contending that the medical evidence that was of 
record in the 1980s and 1990s did not properly portray and 
describe his back disability.  Indeed, he specifically asks 
that the Board re-examine that very evidence.  Rather, his 
argument is, in effect, that that evidence was not properly 
evaluated by various rating decisions, first denying a rating 
greater than 20 percent for his back disability prior to 1992 
and then denying a rating greater than 40 percent prior to 
1996.  Such a disagreement with how the evidence was 
evaluated does not raise a valid CUE claim.  

In communication received from the veteran in December 1993, 
he stated that he was unable to work because of his back 
disability.  In August 1994, a rating decision denied an 
increased rating for the back disability and also denied a 
total disability rating based on individual unemployability, 
stating that he did not meet the requirements for 
consideration of such a rating.  The RO notified him of that 
decision, but he did not file a notice of disagreement within 
one year.  

The regulations in effect in 1994 provided that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1994).  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1994).  

Other than the veteran's own comment in December 1993, there 
was no evidence of record in August 1994 that tended to show 
that he was unemployable due to his service-connected 
disabilities.  No examiner had expressed such an opinion and 
the veteran did not submit any other supporting evidence 
regarding the effect of his disabilities on his ability to 
work.  Lacking such evidence, the Board cannot now conclude 
that the August 1994 rating decision was clearly and 
unmistakably erroneous in denying a total disability rating 
based on individual unemployability.  The veteran's current 
allegation in that regard amounts to no more than a 
disagreement with how the evidence of record in 1994 was 
weighed.  As discussed above, such disagreement cannot form 
the basis for a valid claim of CUE.  

Finally, the Board turns to the September 1997 rating 
decision that assigned July 15, 1996, as the effective date 
for the total disability rating based on individual 
unemployability.  A total disability rating based on 
individual unemployability is in the nature of an increased 
rating.  The regulations in 1997 provided that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  

In this case, the veteran's claim for a total rating was 
received in June 1997, although his claim for an increased 
rating for his back disability was received on July 15, 1996.  
A VA examiner in November 1996 noted the veteran's statement 
that he could not work anymore, but that he wanted to try to 
get a job he could handle.  That examiner did not comment on 
the effect of the back disability on his ability to work.  
Another VA examiner, in July 1997, specifically commented 
that he believed that the veteran's back disability was 
totally disabling in terms of his ability to work.  

The Board finds that the evidence that was available in 
September 1997 does not demonstrate that the veteran was 
unemployable due to his service-connected disabilities prior 
to the July 1997 VA compensation examination.  Therefore, the 
earliest effective date that may be assigned is July 15, 
1996, the date of receipt of the veteran's claim for an 
increased rating for his back disability.  However, the RO 
has already assigned that date.  Accordingly, the Board 
concludes that the September 1997 rating decision was not 
clearly and unmistakably erroneous in assigning July 15, 
1996, as the effective date for a total disability rating 
based on individual unemployability.  

The Board's analysis in this case is frustrated by the lack 
of specific allegations of error by the veteran.  
Nevertheless, despite reading his comments broadly, the Board 
finds that they do not raise a valid claim of CUE in any 
rating decision.  Accordingly, the Board concludes that the 
RO's assignment of an effective date of July 15, 1996, for a 
60 percent rating for chronic low back strain, with muscle 
spasm, bilateral sacroiliitis, arthritis, and ankylosing 
spondylitis, and for a total disability rating based on 
individual unemployability due to service-connected 
disability was not clearly and unmistakably erroneous.  


ORDER

An effective date prior to July 15, 1996, for assignment of a 
60 percent rating for chronic low back strain, with muscle 
spasm, bilateral sacroiliitis, arthritis, and ankylosing 
spondylitis, and for a total disability rating based on 
individual unemployability due to service-connected 
disability based on clear and unmistakable error in rating 
activity beginning in January 1982 is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


